Danforth, J.
The plaintiff sues for injuries to personal property caused by defendant’s negligence, and after issue joined, was upon trial before a referee awarded $400, with $156 interest, making a total of $556, and for this sum judgment was ordered in his favor. The record shows that judgment was so entered. “ Damages $556 and $357.44 costs and disbursements.” Upon appeal to the general term it was affirmed, and from the judgment of affirmance, the defendant appealed to this court. The plaintiff moves to dismiss the appeal upon the ground as stated in the notice of motion “ that the amount in controversy in this action is *332less than $500.” This contention is put upon the complaint, which alleges damages only to the amount of $400, and demands judgment accordingly. But neither this limitation, nor the method by which the referee ascertained and then made up the aggregate of damages is material. The matter in controversy in this court upon the defendant’s appeal is the amount of the judgment as rendered, and from which the appeal is taken. Brown y. Sigourney, 72 N. Y. 122. And if that, excluding costs, is not less than $500, we have-jurisdiction to review it. A different rule restricts the-plaintiff. Upon an appeal by him from a judgment in such an action, the sum for which the complaint demands judgment becomes material. Code, § 191, subd. 3. But the provision of the Code which makes it so has no applicatiou here.
The motion should be denied, with $10 costs.
All concur.